Citation Nr: 1608901	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for a pulmonary disability with allergies.

4.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of pneumonia.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 with subsequent Reserves service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The pneumonia claim was denied in the earlier March 2010 decision as well as the March 2012 decision.  When addressing the claim, the RO appeared to reopened the claim and deny it on the merits in March 2012 and in an April 2014 statement of the case.  The Board agrees that new and material evidence has been received to reopen the claim of service connection for residuals of pneumonia and it is considered reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").  

The decision below addressed the hypertension claim.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

A diagnosis of hypertension has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In a February 1969 periodic examination for the Naval Reserves, it was documented that the Veteran was undergoing private treatment for hypertension and he also had high blood pressure during April 1969 treatment.  However, the subsequent post-service treatment records are silent for any such diagnosis.  During March 2006 VA treatment, it was noted that he had borderline hypertension and, in September 2006, he was noted to have possible hypertension.

In a January 2010 VA examination in connection with the claim, the examiner stated that the Veteran's blood pressure was currently normal.  Noting that the Veteran had been diagnosed during the military with hypertension and was treated for this condition, the examiner stated, "[n]evertheless, this condition is currently stable and his blood pressure is normal with diet and exercise.  No end organ damage caused by his history of hypertension."  

In consideration of the evidence of record, a diagnosis of hypertension has not been shown during the pendency of the appeal.  Although there is some evidence of possible hypertension leading up to the date when the Veteran's application for benefits was filed in September 2009, this was not sufficient evidence to show a current disability.  The Board finds the January 2010 VA examiner's finding that there is no hypertension and that blood pressure is normal persuasive as to this element of the claim.  The finding was based on a review of the Veteran's history and an examination with testing to determine whether hypertension is present.

Moreover, this disease is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Thus, in this specific case, the Veteran's assertion on its own that he has hypertension is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of hypertension at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, although hypertension is shown in the record, it is too remote and not sufficiently proximate to the filing of the claim to be considered a current disability given the more contemporaneous evidence.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of hypertension; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hypertension is denied.

The Veteran's claim of service connection for residuals of pneumonia is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

Although the Veteran underwent a VA examination for the low back disability in September 2010, the examiner failed to discuss the Veteran's complaints during in-service treatment in July 1966 that the back pain he had for 14 years recently became worse.  Also, the examiner also improperly based the opinion on the lack of continuity of treatment as opposed to symptoms.  Since the evidence shows that the Veteran's low back disability may have preexisted service, an opinion is needed as to whether the Veteran's current back disability clearly and unmistakably preexisted service and, if so, whether there was clear and unmistakable evidence that this disability did not undergo a permanent increase beyond natural progress of the disorder during service.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  Additional records are also being requested that are potentially relevant to the Veteran's claims.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).

Service treatment records show that the Veteran was treated for pneumonia during service in December 1965 and in March 1966, and shortly after service in April 1969.  The Veteran claims that he has had bouts of pneumonia since service.  Post-service treatment records show that the Veteran has been diagnosed as having mild emphysema in February 2010 and abnormal chest imaging compatible with chronic obstructive pulmonary disease (COPD).  The Veteran has not yet been afforded a VA examination in connection with these claimed disabilities on appeal.  It is unclear whether the Veteran's current diagnoses are linked with his inservice pneumonia.  Thus, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, the Veteran's claims file should also be returned to the September 2010 VA examiner for an addendum.  If this examiner is no longer available, his file should be forwarded to a similarly qualified physician.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  

The reviewing examiner is asked to review all of the evidence of record, and offer an opinion as to whether the Veteran's current low back disability clearly and unmistakably preexisted his military service (i.e., was it undebatably so?), and if so, whether there is clear and unmistakable evidence that this disability did not undergo a permanent increase beyond the natural progress of the disorder during military service (i.e., was it undebatably so?)

If such is not the case, the reviewing examiner must presume that the Veteran was in sound condition with respect to the low back disability when he entered service and provide an opinion as to whether any current low back disability had its onset during, or is otherwise related to, his military service.

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.  

3.  Schedule the Veteran for a VA examination in connection with a pulmonary disability with allergies and residuals of pneumonia claims by an appropriate medical professional.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether any a pulmonary disability with allergies and residuals of pneumonia at least as likely as not had its onset during, or is otherwise related to, the Veteran's active service, including the inservice treatment for pneumonia.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

4.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


